UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4359
BOBBY LEE HAIRSTON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                            (CR-02-144)

                      Submitted: October 20, 2003

                       Decided: March 29, 2004

    Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Jeffrey B. Welty, Durham, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Christine Witcover
Dean, Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. HAIRSTON
                              OPINION

PER CURIAM:

   Bobby Lee Hairston pled guilty to armed bank robbery, in violation
of 18 U.S.C. §§ 2113(a), 2113(d) (2000), discharge of a firearm dur-
ing and in relation to a crime of violence, in violation of 18 U.S.C.
§ 924(c) (2000), and aiding and abetting, in violation of 18 U.S.C. § 2
(2000). He was sentenced as a career offender to a total imprisonment
term of 308 months. Hairston appeals his sentence, claiming that the
district court erred in sentencing him as a career offender because he
did not have a prior state conviction for assault but rather, was con-
victed of a lesser included misdemeanor offense. Finding no error, we
affirm.

   U.S. Sentencing Guidelines Manual § 4B1.1 (2002), defines a
career offender as a defendant who (1) is at least eighteen years old,
(2) is convicted of a felony that is either a crime of violence or a con-
trolled substance offense, and (3) has at least two prior felony convic-
tions of either a crime of violence or a controlled substance offense.
USSG § 4B1.1. The district court’s factual findings are reviewed for
clear error, and its application of the sentencing guidelines is
reviewed de novo. United States v. Daughtrey, 874 F.2d 213, 217 (4th
Cir. 1989).

   We have reviewed the record and conclude that the district court
did not clearly err in finding that Hairston was convicted of assault
in the third degree, rather than a lesser included misdemeanor offense.
Because Hairston does not dispute that he meets the first two criteria
for career offender status, Hairston concedes that prior convictions for
assault in the third degree and breaking and entering a dwelling would
meet the third criterion, and the district court did not clearly err in
finding that Hairston was convicted of assault in the third degree, we
find that the district court properly sentenced Hairston as a career
offender.

   Hairston argues for the first time in his reply brief that his assault
conviction cannot be a predicate offense because it was obtained in
the absence of counsel. "‘[A]n issue first argued in a reply brief is not
properly before a court of appeals.’" United States v. Lewis, 235 F.3d
                     UNITED STATES v. HAIRSTON                      3
215, 218 n.3 (4th Cir. 2000) (quoting Cavallo v. Star Enter., 100 F.3d
1150, 1152 n.2 (4th Cir. 1996)). Therefore, we need not address this
issue.

  Accordingly, we affirm Hairston’s sentence. We deny Hairston’s
motion for oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED